                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                 R O M E DIVISION


 UNITED STATES OF AMERICA,

  Plaintiff,

          v.                                     CRIMINAL FILE NO.
                                                 NO. 4:19-CR-29-2-TWT
 LUIS SANCHEZ
 also known as
 El Vecino,

  Defendant.

                                        ORDER

        This is a criminal action. It is before the Court on the Report and

Recommendation [Doc. 42] of the Magistrate Judge recommending denying the

Defendant’s Motion to Suppress Identification [Doc. 27]. No objections to the

Report and Recommendation have been filed. The Court approves and adopts

the Report and Recommendation as the judgment of the Court. The

Defendant’s Motion to Suppress Identification [Doc. 27] is DENIED.

        SO ORDERED, this 1 day of April, 2020.


                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




t:\orders\usa\19\419cr29-2\r&r.docx
